By Wallace, J., dissenting:
The plaintiff had the actual possession of the premises up to the night of the eighteenth, or rather the morning of the nineteenth of November, about three o’clock a. m., when the defendants, with some fifteen or more men, armed with guns and pistols, wrested it from him by force. He thereupon instituted this action of forcible entry and detainer, in which, after a jury trial of some ten days’ duration, he recovered a judgment of restitution. Of course the defendants had the right to prove, if they could, that the possession of the plaintiff, which they had invaded, was not at the iim.e a peaceable possession; for the statute under which the action was brought requires that the plaintiff should establish a possession, both peaceable and actual. It appears that the plaintiff had had the actual possession for more than one whole month next before the defendants entered; and the latter, in order to show it to have been scrambling and not peaceable in its character, offered to prove that they themselves had, “ about a month before the entry complained *511of,” made an unsuccessful attempt to enter, and had been “ debarred from entering by a cannon pointed and a match lighted.” Supposing that it was competent for the defendants to rely upon their own menacing demonstrations previously made against the otherwise peaceable possession of the plaintiff, as having disquieted that possession, I am of ‘opinion that this mere attempt to enter, which they sought to establish, unaccompanied by any other matter subsequently occurring, was too remote as affecting the character of the plaintiff’s possession at the time they subsequently succeeded in making their entry. It was “ about a month ” before—perhaps from thirty to forty days before. So far as appears by the record, the plaintiff was not disturbed during this time in any wise. The Court below seems to have been of opinion that it was too remote for the purpose for which it was offered, and therefore excluded it; and I am unable to see that in doing so he committed an error of law or disregarded any rule of evidence which is so settled or defined as to require a reversal of the judgment at our hands.
The proffered evidence, if either admitted or rejected, is not of sufficient significance to affect the merits of the question; for, even if admitted, I do not suppose that an intelligent jury would have regarded it as characterizing the possession of the plaintiff as existing a month or more later.
I am, therefore, of opinion that the judgment should be affirmed.
[Rote.—The foregoing opinion was delivered at the July Term, 1870, but for some reason was not reported. It is referred to as authority in the case of Conroy v. Duane, decided at the April Term,,1873.—Reporter.]